STATE OF LOUISIANA


                                      COURT OF APPEAL


                                        FIRST CIRCUIT


                                     NUMBER 2022 CE 0812


   LAFOURCHE PARISH DISTRICT ATTORNEY, EX REL. KIM DUFRENE


                                             VERSUS


     EDWARD GLEN REINHARDT AND THE HON. ANNETTE FONTANA


                                                     Judgment Rendered:    AUG 0 3 2022
                                        Appealed from the
                                Seventeenth Judicial District Court
                           In and for the Parish of Lafourche, Louisiana
                                    Docket Number C- 145319


                           Honorable Steven M. Miller, Judge Presiding


Kristine Russell                           Counsel for Plaintiffs/Appellees,
District Attorney                          Kim Dufrene through Lafourche
                                           Parish District Attorney Kristine
Joseph S. Soignet                          Russell
Lisa Orgeron
Assistant District Attorneys
Thibodaux, LA


Brent Abadie                               Counsel for Defendant/Appellant,
Lockport, LA                               Edward Glen Reinhardt




              BEFORE: WHIPPLE, C. J., GUIDRY, CHUTZ, LANIER,
                                        AND WOLFE, JJ.




              F Afft       r


           T t,Pki# T


   2022 AUG - 3

                   AQ!UI
             rr
            LE    ERZ
WOLFE, J.


        In this suit objecting to the candidacy of Edward Glen Reinhardt for the

office of Mayor of the Town of Lockport, the district court rendered judgment


granting the objection and disqualifying Mr. Reinhardt as a candidate for that seat.

For the following reasons, we reverse.

                    FACTS AND PROCEDURAL HISTORY


        Mr. Reinhardt was elected Mayor of the Town of Lockport on November 3,


2020.   He was sworn into office on January 13, 2021, and began serving a four-

year term of office on that date.   Approximately ten months later, on November 15,

2021, Mr. Reinhardt resigned from the office of Mayor of the Town of Lockport.


As the result of Mr. Reinhardt' s resignation, the Town of Lockport was required to


call a special election to fill the remainder of his term as mayor, and the special

election is scheduled to be held on November 8, 2022.


        Following Mr.   Reinhardt' s   resignation,    the   Town   of Lockport,   acting


through its Council and acting Mayor, passed Ordinance No. 2022- 04 on March

15, 2022, which enacted Section 2- 213 of the Code of Ordinances for the Town of


Lockport. As relevant herein, Section 2- 213 provides that an elected town official


who retires or resigns from office is ineligible to fill the vacancy so created by his

or her resignation or retirement.


        Thereafter, on July 20, 2022, Mr. Reinhardt qualified as a candidate for the

office of Mayor of the Town of Lockport,              by filing the required Notice of

Candidacy form with Lafourche Parish Clerk of Court Annette Fontana. On July

26,   2022, Kim Dufrene,     through Lafourche Parish District Attorney Kristine

Russell, filed a petition objecting to Mr. Reinhardt' s qualification as a candidate

for the Office and asserting that pursuant to Section 2- 213 of the Code of

Ordinances for the Town of Lockport, Mr. Reinhardt should be disqualified as a




                                           4
candidate for the office of Mayor of the Town of Lockport in the special election

for that office to be held on November 8, 2022. '


          Mr. Reinhardt answered the petition and asserted that Town Ordinance No.

2022- 04,    enacting Section 2- 213 of the Code of Ordinances for the Town of

Lockport, was invalid and was unconstitutional as applied to him. Accordingly, he


averred     that   Ordinance    No.    2022- 04    could   not   serve    as   the   basis   for   his


disqualification as a candidate for the office of Mayor of the Town of Lockport in


the November 8, 2022 election.


          A hearing was conducted on July 29, 2022. By judgment signed that same

day, the district court granted the objection to Mr. Reinhardt' s candidacy and

disqualified him as a candidate for the office of Mayor of the Town of Lockport.


          From this judgment, Mr. Reinhardt has timely appealed.

                                    LAW AND ANALYSIS


          A person who meets the qualifications for the office he seeks may become a

candidate and be voted on in a primary or general election if he qualifies as a

candidate in the election. Except as otherwise provided by law, a candidate shall

possess the qualifications for the office he seeks at the time he qualifies for that


office.    La. R. S. 18: 451.


          The parties in the matter stipulated to the facts set forth above and do not


dispute that the Town of Lockport does not have a home rule charter and, instead,


is a " Lawrason Act" municipality. See La. R.S. 33: 321 et seq.                The Lawrason Act


in La. R.S. 33: 384 sets forth qualifications for a mayor of a municipality, stating

that "[   t] he mayor shall be an elector of the municipality who at the time of

qualification as a candidate for the office of mayor shall have been domiciled and


actually resided for at least the immediately preceding year in the municipality."



          While the petition also set forth a claim for declaratory relief, plaintiffs later withdrew
the request for such relief.


                                                  3
        Regarding the grounds for objecting to a person' s candidacy,               La. R. S.


18: 492( A) provides, in pertinent part, as follows:


               An action objecting to the candidacy of a person who qualified
        as a candidate in a primary election shall be based on one or more of
        the following grounds:

         3) The defendant does not meet the qualifications for the office he

        seeks in the primary election.

         4) The defendant is prohibited by law from becoming a candidate for
        one or more of the offices for which he qualified.


        Because election laws must be interpreted to give the electorate the widest


possible   choice   of candidates,   a person objecting to one' s candidacy bears the

burden of proving the candidate is disqualified.        Landiak v. Richmond, 2005- 0758


La. 3/ 24/ 05), 899 So. 2d 535, 541.        Nonetheless, although Louisiana law favors


candidacy, once the party bearing the burden of proof in an objection to candidacy

case has established a prima facie case that the candidate is disqualified, the


burden shifts to the party opposing the disqualification to overcome the other

party' s prima facie case.      Russo v. Burns, 2014- 1963 ( La. 9/ 24/ 14),    147 So. 3d


1111,    1114; Landiak, 899 So. 2d at 542.          If that party is unable to successfully

rebut the evidence establishing the prima facie case for disqualification,                 the



objection to the candidacy is to be sustained and the candidate is to be disqualified.

La. R. S. 18: 494( A); See Russo, 147 So. 3d at 1114.


        In support of their objection to Mr. Reinhardt' s candidacy, plaintiffs filed

into    evidence    Ordinance   2022- 04,   enacting    Section   2- 213   of the   Code    of


Ordinances for the Town of Lockport, which further provides for qualifications or


eligibility requirements for those seeking office in the Town of Lockport,                  in


pertinent part, as follows: "      A former elected town official who has retired or


resigned from office shall be ineligible as a candidate at an election called to fill


the vacancy created by that retirement or resignation."        The joint stipulations of the




                                              F41
parties establish that the Town of Lockport, acting through its duly elected Council

and acting Mayor, passed Ordinance 2022- 04 on March 15, 2022.

        However, as noted above, the Town of Lockport is a municipality with no

home rule charter.         Under the 1974 Louisiana Constitution, two forms of local


government subdivisions are recognized: (            1) home rule charter; and non -home rule


charter.   American Waste and Pollution Control Co. v. St. Martin Parish Police


Jam, 609 So. 2d 201, 202 ( La. 1992). A home rule charter political subdivision is

afforded much autonomy; it is authorized to exercise any powers " not denied by

general law or inconsistent with this constitution."           La. Const. art. VI, § 5( E).   In


stark   contrast,   a non -home rule charter political subdivision is afforded little


autonomy; its powers are set forth in La. Const. art. VI, § 7( A)        as follows:


        Subject to and not inconsistent with this constitution, the governing
        authority of a local governmental subdivision which has no home rule
        charter or plan of government may exercise any power and perform
        any function necessary, requisite, or proper for the management of its
        affairs, not denied by its charter or by general law, if a majority of
        the electors voting in an election held for that purpose vote in
        favor of the proposition that the governing authority may exercise
        such general powers.         Otherwise, the local governmental subdivision

        shall have the powers authorized by this constitution or by law.

Emphasis added).          Thus, absent voter approval, a non -home rule charter political


subdivision,     such as the Town of Lockport, can exercise only those powers


expressly granted by the constitution or by the legislature.            American Waste and


Pollution Control Co., 609 So. 2d at 202.


        Accordingly, given the absence of an express grant of power from the

legislature empowering non -home rule charter municipalities to adopt additional

qualifications      for   elected   office,   an ordinance purporting to establish such




                                                 G
qualifications requires voter approval for the municipality to exercise such power.'

       Applying these precepts herein,           we note     that while the     evidence     and



stipulations show that the Council and acting Mayor of the Town of Lockport

passed Ordinance No.         2022- 04 imposing further qualifications for its elected

officials, the record does not support a finding that the Council and acting Mayor

so acted with voter approval for the Town to exercise that power.                      See La.


Const. art. VI, § 7( A).     Accordingly, without a showing that Ordinance 2022- 04

was passed with approval by a majority of the electors of the Town of Lockport,

no prima facie case was made to establish that Ordinance 2022- 04 could serve as


a basis for Mr. Reinhardt' s disqualification.


       Thus,    we   are   constrained to     conclude that the district        court erred in


disqualifying Mr. Reinhardt as a candidate for the office of Mayor of the Town of

Lockport for the upcoming November 8, 2022 election.

                                           CONCLUSION


       For the above and foregoing reasons, the district court' s July 29,                  2022


judgment declaring Edward Glen Reinhardt ineligible and disqualifying him as a

candidate for Mayor of the Town of Lockport in the special election to be held on


November 8, 2022, is reversed in its entirety.            Costs of this appeal are assessed


against    plaintiffs,   Kim Dufrene through Lafourche Parish District Attorney

Kristine Russell.


       REVERSED.




          While La. R. S. 18: 451. 1 of the Election Code addresses the manner in which a local
ordinance affecting the qualifications of a candidate for office becomes effective, the language of
that particular statute cannot be read to expressly grant authority to a non -home rule charter
municipality to set such qualifications.


                                                0